The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1 – 8 are currently pending.

Priority
This application, 16/976,463, filed 08/27/2020 is a national stage entry of PCT/CN2019/076134, International Filing Date: 02/26/2019.  PCT/CN2019/076134claims foreign priority to 201810163985.8, filed 02/27/2018.

Claim rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
1 is 15preferably the benzoate group or the p-hydroxybenzoate group. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Applicant can overcome this ground of rejection by cancelling the language “preferably” at each recitation in the claim.
Claims 3 – 8 are drawn to the “use of” a sesquiterpene derivative according to Claims 3, 6 or 6.  The claims are indefinite because “use” claims may be construed in multiple ways and, as written, it is not clear what method or process the “use” claims are intended to encompass.  
The MPEP provides guidance regarding how "use" claims are to be examined.  See MPEP 2173.05(q): “Attempts to claim a process without setting forth any steps 
Applicant may overcome this ground of rejection by, for example, by amending the claims to set forth a method for the treatment of hepatitis B diseases comprising administering a sesquiterpene derivative of claim (or alternatively, a composition thereof) to a subject in need of treatment thereof.

Allowable Subject Matter
The sesquiterpene derivatives represented by the structures of formulae I, II, III and IV are novel and nonobvious over the prior art.  Further, said compounds have been exemplified and an enabling utility, anti-hepatitis B inhibitory activity in a cell model. 

Conclusion
Claims 2 – 8 are rejected.  Claim 1 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DENNIS HEYER/Primary Examiner, Art Unit 1628